                Case 1:21-cv-00038-EPG Document 13 Filed 02/03/21 Page 1 of 3



 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8

 9   JAQUICE JONES,                               Case No. 1:21-cv-00038-EPG (PC)
10                 Plaintiff,                     ORDER GRANTING PLAINTIFF’S
                                                  MOTION FOR LEAVE TO AMEND
11         v.
                                                  (ECF NO. 11)
12   VALOR OCHOA, et al.,
13                Defendants.
14

15          Jaquice Jones (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
16   this civil rights action filed pursuant to 42 U.S.C. § 1983. On January 19, 2021, the Court
17   issued a screening order. (ECF No. 8). In the screening order, the Court found “that the
18   following claims should proceed past screening: Plaintiff’s Eighth Amendment excessive force
19   claim against defendants Ochoa, Perez, Avila, and Castillo; Plaintiff’s Eighth Amendment
20   failure to protect claim against defendant Gonzalez; and Plaintiff’s First Amendment retaliation
21   claim against defendants Ochoa, Perez, Avila, Castillo, and Gonzalez.” (Id. at 8). Given
22   Plaintiff’s allegations regarding loss of Good Time Credits, the Court also cited to the favorable
23   termination rule, but took no position on whether this action is barred by the favorable
24   termination rule. (Id. at n.4).
25          On February 1, 2021, Plaintiff filed a motion for leave to amend. (ECF No. 11).
26   Plaintiff asks that he be allowed to remove the following statement from claims 1-5: “I have
27   been in the hole for 11 months and I lost 8 months of Good Time Credits. The 8 month[s] was
28   added on to my sentence.” (Id. at 1). Plaintiff also lodged a First Amended Complaint that

                                                     1
                Case 1:21-cv-00038-EPG Document 13 Filed 02/03/21 Page 2 of 3



 1   includes these changes. (ECF No. 12). Plaintiff states that he wants to make these changes to
 2   clarify that he is not asking this Court or a jury to grant his Good Time Credits back.
 3            Courts “should freely give leave [to amend] when justice so requires.” Fed. R. Civ. P.
 4   15(a)(2). “[T]his policy is to be applied with extreme liberality.” Morongo Band of Mission
 5   Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990); see also Waldrip v. Hall, 548 F.3d 729,
 6   732 (9th Cir. 2008). “However, liberality in granting leave to amend is subject to several
 7   limitations. Those limitations include undue prejudice to the opposing party, bad faith by the
 8   movant, futility, and undue delay.” Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637
 9   F.3d 1047, 1058 (9th Cir. 2011) (citations and internal quotation marks omitted); see also
10   Waldrip, 548 F.3d at 732. “[T]he consideration of prejudice to the opposing party [] carries the
11   greatest weight.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir.
12   2003).
13            Given the stage of this case, and that there appears to be no prejudice in allowing the
14   amendment, the Court will grant Plaintiff’s motion.1 As the change Plaintiff made to his
15   complaint does not affect the analysis in the screening order regarding the cognizability of
16   Plaintiff’s claims, the Court adopts that analysis in full in this order, and will require
17   Defendants to respond to Plaintiff’s First Amended Complaint.
18            Accordingly, IT IS HEREBY ORDERED that:
19                1. Plaintiff’s motion to amend is GRANTED;
20                2. The Clerk of Court is directed to file Plaintiff’s First Amended Complaint (ECF
21                     No. 12);
22                3. This case continues to proceed on Plaintiff’s Eighth Amendment excessive force
23                     claim against defendants Ochoa, Perez, Avila, and Castillo; Plaintiff’s Eighth
24                     Amendment failure to protect claim against defendant Gonzalez; and Plaintiff’s
25                     First Amendment retaliation claim against defendants Ochoa, Perez, Avila,
26                     Castillo, and Gonzalez; and
27

28             1
                 While the Court is granting Plaintiff’s motion to amend, the Court is not taking a position on whether
     this action is barred by the favorable termination rule.

                                                              2
            Case 1:21-cv-00038-EPG Document 13 Filed 02/03/21 Page 3 of 3



 1              4. Defendants will be required to respond to Plaintiff’s First Amended Complaint.
 2
     IT IS SO ORDERED.
 3

 4
       Dated:     February 3, 2021                          /s/
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   3
